I believe the majority has not emphasized the controlling part of R.C. 2305.15(A). That statute states that the person's absence from the state "shall not be computed as any part ofa period within which the action must be brought." (Emphasis added.) The majority properly refers to that period within which the action must be brought as the "statutory period" of two years. R.C. 2305.10. Clearly, it is during that statutory period that absences must occur in order to toll the time limitation and not during some additional, piggy-backed period of time.
I note that in the case of Wetzel v. Weyant, supra, cited by the majority, the absences occurred during the statutory period of two years.
I would affirm the judgment below. *Page 748